52 N.Y.2d 863 (1981)
Jack Cohen, Appellant,
v.
First National City Bank, Also Known as City Bank, N.A., Respondent.
Court of Appeals of the State of New York.
Decided January 15, 1981.
Ira J. Raab and Erik Goldstein for appellant.
Susan Belgard for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On summary consideration, order affirmed, with costs. It cannot be said, as a matter of law, that the Appellate Division abused its discretion in dismissing the complaint pursuant to CPLR 3012 (subd [b]). Indeed, as we held in Barasch v Micucci (49 N.Y.2d 594, 600-601), it would have constituted an abuse of discretion to have failed to dismiss.